                                           Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 1 of 22




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                  12       LUIS HERRERA and ANDY HERRERA,                   Case No. 20-CV-01093-LHK
Northern District of California




                                           on behalf of themselves and all others
 United States District Court




                                  13       similarly situated,                              ORDER GRANTING PLAINTIFFS’
                                                        Plaintiffs,                         MOTION FOR CONDITIONAL
                                  14                                                        COLLECTIVE ACTION
                                                  v.                                        CERTIFICATION UNDER SECTION
                                  15                                                        216(B)
                                  16       EOS IT MANAGEMENT SOLUTIONS,
                                           INC. and EOS UNIFIED SOLUTIONS,
                                  17       INC.,

                                  18                    Defendants.

                                  19
                                               Plaintiffs Luis Herrera and Andy Herrera (collectively, “Plaintiffs”),1 on behalf of
                                  20
                                       themselves and all others similarly situated, bring this action against Defendants EOS IT
                                  21
                                       Management Solutions, Inc. and EOS Unified Solutions, Inc. (collectively, “Defendants”). Before
                                  22
                                       the Court is Plaintiffs’ Motion for Conditional Collective Action Certification Under Section
                                  23
                                       216(B), ECF No. 30 (“Mot.”).2 Having considered the parties’ briefing, the relevant law, and the
                                  24
                                  25   1
                                         On May 18, 2020, former named Plaintiff Juan Gonzales Ruiz, along with opt-in Plaintiffs
                                  26   Christopher Barthelemy, Michael Rodriguez, and Tevin Bonilla, filed a Stipulation of Dismissal
                                       Without Prejudice as to their claims. ECF No. 24.
                                       2
                                  27     Plaintiffs’ motion for conditional collective action certification contains a notice of motion
                                                                                           1
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                            Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 2 of 22




                                   1   record in this case, the Court GRANTS Plaintiffs’ Motion for Conditional Collective Action

                                   2   Certification.

                                   3   I.         BACKGROUND
                                   4        A. Factual Background

                                   5              Plaintiffs allege that Defendant EOS IT Management Solutions, Inc. is a Delaware

                                   6   corporation headquartered in Santa Clara, California, and that Defendant EOS Unified Solutions,

                                   7   Inc. is a Delaware corporation headquartered in Santa Clara, California. Complaint at ¶ 17–18,

                                   8   ECF No. 1 (“Compl.”). Plaintiffs further allege that “Defendants represent themselves to the

                                   9   general public as one company operating at multiple locations. They share employees, have a

                                  10   common management, pool their resources, operate from the same headquarters, have common

                                  11   ownership, and have the same operating name.” Id. at ¶ 26. Defendants operate a nationwide

                                  12   information technology services company, which provides IT installation and support to
Northern District of California
 United States District Court




                                  13   companies in the United States. Id. ¶ 34. Defendants allegedly employ “Field Engineers” to

                                  14   install IT and audiovisual equipment at clients’ offices. Id. at ¶ 35.

                                  15              Plaintiff Luis Herrera alleges that he was employed as a Field Engineer by Defendants

                                  16   from June 2015 to May 2018 in Texas. Id. at ¶ 36. Plaintiff Andy Herrera alleges that he was

                                  17   employed as a Field Engineer by Defendants from January 2017 to August 2018 in New York. Id.

                                  18   at ¶ 38.

                                  19              Plaintiffs allege that their job duties consisted of driving to clients’ offices and installing

                                  20   teleconferencing equipment, including routers, tables, and screens for videoconferencing. Id. at ¶

                                  21   39. Plaintiffs also performed tasks such as measuring rooms to properly install equipment,

                                  22   carrying cables and heavy equipment, and cleaning rooms after installation was complete.

                                  23              Plaintiffs further allege that during their employment, they frequently worked more than 8

                                  24   hours per day and 40 hours per week, and often worked more than 60 hours per week. Id. at ¶ 40.

                                  25
                                  26   paginated separately from the memorandum of points and authorities in support of the motion.
                                       ECF No. 30 at 2. Civil Local Rule 7-2(b) provides that the notice of motion and points and
                                  27   authorities should be contained in one document with the same pagination.
                                                                                       2
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 3 of 22




                                   1   Plaintiffs allege that putative collective action members also regularly worked more than 8 hours

                                   2   per day and 40 hours per week, and often worked more than 60 hours per week. Id. at ¶ 42.

                                   3   Plaintiffs also were allegedly not provided with a meal or rest break during the day. Id. at ¶ 59.

                                   4          Furthermore, Plaintiffs were allegedly not paid overtime compensation, despite working

                                   5   hours that qualified them for overtime pay. Instead, Plaintiffs were paid a salary without overtime.

                                   6   Id. at ¶ 44–45. Putative collective action members also allegedly were paid a salary without

                                   7   overtime pay. Defendants allegedly classified both Plaintiffs and putative collective action

                                   8   members as exempt from overtime. Id. at ¶ 49. Plaintiffs argue that this was a misclassification

                                   9   because the duties that Plaintiffs and the putative collective action performed were not exempt

                                  10   from overtime pay under the Fair Labor Standard Act (“FLSA”). Id. at ¶ 50–53.

                                  11          Finally, Plaintiffs allege that “Defendants’ conduct . . . was willful and in bad faith.” Id. at

                                  12   ¶ 58. Plaintiffs further allege that “Defendants knew of the requirements to pay overtime and
Northern District of California
 United States District Court




                                  13   intentionally and/or recklessly chose to disregard it. Defendants operate a large company and pay

                                  14   overtime to some of their employees. However, they refused to pay the Plaintiffs and Class

                                  15   Members overtime pay.” Id.

                                  16      B. Procedural Background
                                  17          On February 11, 2020, Plaintiffs filed the instant action against Defendants. ECF No. 1

                                  18   (“Compl.”). Plaintiffs alleged ten causes of action, including: (1) Failure to pay overtime

                                  19   compensation under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.; (2) Failure to pay

                                  20   overtime compensation under the California Labor Code §§ 510, 558, and 1194; (3) Failure to

                                  21   provide off-duty meal and rest periods under California Labor Code §§ 218.5, 226.7, and 512; (4)

                                  22   Failure to reimburse Plaintiffs for necessary expenditures under California Labor Code § 2802; (5)

                                  23   Failure to furnish wage statements under California Labor Code § 226; (6) Failure to pay all

                                  24   wages upon separation from employment under California Labor Code §§ 201, 202, and 203; (7)

                                  25   Unlawful and/or unfair competition law violations of California Business & Professions Code §§

                                  26   17200-17208; (8) Failure to pay overtime compensation under New York Labor Law § 190 and

                                  27
                                                                                         3
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                             Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 4 of 22




                                   1   650; (9) Spread of hours violations under New York Compensation Codes and Regulations Title

                                   2   12, § 142-2.4; and (10) Wage Theft Prevention Act violations under New York Labor Law §§ 2,

                                   3   190, and 651. Compl. at ¶ 99–164. Defendants filed an answer on May 27, 2020. ECF No. 25

                                   4   (“Answer”).

                                   5            On August 7, 2020, Plaintiffs filed the instant motion for conditional collective action

                                   6   certification under 29 U.S.C. § 216(b). ECF No. 30 (“Mot.”). Plaintiffs seek conditional

                                   7   certification of the following collective action: “All current and former Field Engineers employed

                                   8   by EOS IT Management Solutions, Inc. and classified as exempt from overtime for at least one

                                   9   week during the three year period prior to the date the Court grants conditional certification to the

                                  10   present.” Id. at ii. However, the Court notes that Plaintiffs’ proposed collective action is

                                  11   formulated slightly differently in each of the three places that it is stated. See Mot. at ii and 2, and

                                  12   ECF No. 30-10 at 1 (“Proposed Notice”). On August 28, 2020, Defendants filed an opposition.
Northern District of California
 United States District Court




                                  13   ECF No. 31 (“Opp.”). On September 4, 2020, Defendants filed a reply. ECF No. 33 (“Reply”).

                                  14   II.      LEGAL STANDARD
                                  15            Under the FLSA, an employee may bring a collective action on behalf of other “similarly

                                  16   situated” employees. 29 U.S.C. § 216(b). In contrast to class actions pursuant to Rule 23 of the

                                  17   Federal Rules of Civil Procedure, potential participants in a collective action under the FLSA must

                                  18   “opt in” to the suit by filing a written consent with the court in order to benefit from and be bound

                                  19   by a judgment. Centurioni v. City & Cty. of S.F., 2008 WL 295096, at *1 (N.D. Cal. Feb. 1,

                                  20   2008); see also 29 U.S.C. § 216(b) (“No employee shall be a party plaintiff to any such action

                                  21   unless he gives his consent in writing to become such a party and such consent is filed in the court

                                  22   in which such action is brought.”). Employees who do not opt in are not bound by a judgment and

                                  23   may subsequently bring their own action. Centurioni, 2008 WL 295096 at *1.

                                  24            Determining whether a collective action is appropriate is within the discretion of the

                                  25   district court. See Leuthold v. Destination Am., Inc., 224 F.R.D. 462, 466 (N.D. Cal. 2004). The

                                  26   plaintiff bears the burden to show that the plaintiff and the putative collective action participants

                                  27
                                                                                          4
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                          Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 5 of 22




                                   1   are “similarly situated.” Id. The Ninth Circuit has clarified that “similarly situated” means

                                   2   “plaintiffs must be alike with regard to some material aspect of their litigation.” Campbell v. City

                                   3   of Los Angeles, 903 F.3d 1090, 1114 (9th Cir. 2018). Thus, “[p]arty plaintiffs are similarly

                                   4   situated, and may proceed in a collective, to the extent they share a similar issue of law or fact

                                   5   material to the disposition of their FLSA claims.” Id. at 1117.

                                   6          Although various approaches have been taken to determine whether plaintiffs are

                                   7   “similarly situated,” courts in this circuit use a two-step approach. See id. at 1109–10 (favorably

                                   8   acknowledging the two-step approach); Monplaisir v. Integrated Tech Group, LLC, 2019 WL

                                   9   3577162, at *2 (N.D. Cal. Aug. 6, 2019) (“Many district courts in our circuit have employed a

                                  10   two-step approach to collective actions.”); Colson v. Avnet, Inc., 687 F.Supp.2d 914, 925 (D. Ariz.

                                  11   2010) (Murguia, J.) (“[D]istrict courts within the Ninth Circuit generally follow the two-tiered or

                                  12   two-step approach for making a collective action determination.”).
Northern District of California
 United States District Court




                                  13          Under the two-step approach, the court first makes an initial “notice stage” determination

                                  14   of whether potential opt-in plaintiffs exist who are similarly situated to the representative

                                  15   plaintiffs, and thus whether a collective action should be certified for the purpose of sending notice

                                  16   of the action to potential collective action participants. See, e.g., Thiessen v. Gen. Elec. Capital

                                  17   Corp., 267 F.3d 1095, 1102 (10th Cir. 2001); Wellens v. Daiichi Sankyo, Inc., 2014 WL 2126877,

                                  18   at *1 (N.D. Cal. May 22, 2014) (“The question is essentially whether there are potentially

                                  19   similarly-situated class members who would benefit from receiving notice at this stage of the

                                  20   pendency of this action as to all defendants.”). “In other words, at this preliminary stage, the focus

                                  21   of the inquiry ‘is not on whether there has been an actual violation of law but rather on whether

                                  22   the proposed plaintiffs are similarly situated under 29 U.S.C. § 216(b) with respect to their

                                  23   allegations that the law has been violated.’” Guillen v. Marshalls of MA, Inc., 750 F.Supp.2d 469,

                                  24   475 (S.D.N.Y. 2010) (quoting Young v. Cooper Cameron Corp., 229 F.R.D. 50, 54 (S.D.N.Y.

                                  25   2005)) (internal quotation marks omitted).

                                  26          For conditional certification at the notice stage, the court requires little more than

                                  27
                                                                                          5
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                          Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 6 of 22




                                   1   substantial allegations, supported by declarations or discovery, that “the putative class members

                                   2   were together the victims of a single decision, policy, or plan.” Thiessen, 267 F.3d at 1102; see

                                   3   also Myers v. Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010) (noting plaintiffs must make a

                                   4   “modest factual showing”); Morton v. Valley Farm Transp., Inc., 2007 WL 1113999, at *2 (N.D.

                                   5   Cal. Apr. 13, 2007) (describing burden as “not heavy” and requiring plaintiffs to merely show a

                                   6   “reasonable basis for their claim of class-wide” conduct (internal quotation marks and citation

                                   7   omitted)). The standard for conditional certification at this stage is a “fairly lenient” one that

                                   8   typically results in conditional certification. Wynn v. Nat’l Broadcasting Co., 234 F.Supp.2d

                                   9   1067, 1082 (C.D. Cal. 2002).

                                  10             Once discovery is complete, and the case is ready to be tried, the party opposing

                                  11   conditional collective action certification may move to decertify the collective action. Leuthold,

                                  12   224 F.R.D. at 467. “[T]he Court then determines the propriety and scope of the collective action
Northern District of California
 United States District Court




                                  13   using a stricter standard.” Stanfield v. First NLC Financial Services, LLC, 2006 WL 3190527, *2

                                  14   (N.D. Cal. Nov. 1, 2006). At that point, “the court may decertify the class and dismiss the opt-in

                                  15   plaintiffs without prejudice.” Leuthold, 224 F.R.D. at 467. It is at this second stage that the Court

                                  16   makes a factual determination about whether the opt-in plaintiffs are actually similarly situated, by

                                  17   weighing such factors as: “(1) the disparate factual and employment settings of the individual

                                  18   plaintiffs; (2) the various defenses available to the defendants with respect to the individual

                                  19   plaintiffs; and (3) fairness and procedural considerations.” Id. (citing Thiessen, 267 F.3d at 1103).

                                  20   III.      DISCUSSION
                                  21          A. The Notice-Stage Standard Applies Here

                                  22             Plaintiffs argue and Defendants do not contest that the Court should apply the more lenient

                                  23   first-step standard in the analysis of the instant motion. The Court agrees. “Courts in this Circuit,

                                  24   including this Court, routinely reject defendants’ requests to apply heightened scrutiny before the

                                  25   close of discovery and hold that the first-stage analysis applies until the close of discovery.”

                                  26   Coates v. Farmers Grp., Inc., 2015 WL 8477918, at *7 (N.D. Cal. Dec. 9, 2015) (quoting Benedict

                                  27
                                                                                          6
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                          Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 7 of 22




                                   1   v. Hewlett-Packard Co., 2014 WL 587135, at *7 (N.D. Cal. Feb. 13, 2014)). Here, discovery has

                                   2   not yet closed. Accordingly, the Court finds that the more lenient first-step analysis applies to the

                                   3   instant motion.

                                   4           Plaintiffs seek conditional certification of a collective action composed off “all current and

                                   5   former Field Engineers employed by Defendant EOS IT Management Solutions, Inc. and

                                   6   classified as exempt from overtime for at least one week during the three year period prior to the

                                   7   date the Court grants conditional certification to the present.” Mot. at ii. Defendants argue that

                                   8   Plaintiffs have failed to show that Plaintiffs are “similarly situated” to the putative collective

                                   9   action that Plaintiffs seek to conditionally certify.

                                  10           In order to demonstrate that Plaintiffs are “similarly situated” to other putative collective

                                  11   action members, Plaintiffs must provide “substantial allegations, supported by declarations or

                                  12   discovery, that ‘the putative class members were together the victims of a single decision, policy,
Northern District of California
 United States District Court




                                  13   or plan.’” Kress v. PricewaterhouseCoopers, LLP, 263 F.R.D. 623, 629 (E.D. Cal. 2009). Taken

                                  14   together, these allegations, declarations, and discovery must provide a “reasonable basis for

                                  15   [Plaintiffs’] claim for class-wide” conduct. Coates, 2015 WL 8477918 at *6. Moreover, where

                                  16   plaintiffs bring a claim that involves misclassification of FLSA-exempt status, courts require

                                  17   plaintiffs to “provide some further allegations or evidence indicating that prospective class

                                  18   members share similar job duties.” Kress, 263 F.R.D. at 629–30. Finally, “[s]ome courts have

                                  19   also emphasized whether plaintiffs can show that they and the putative class members fell under

                                  20   similar compensation schemes.” Wilson v. Maxim Healthcare Servs., Inc., 2014 WL 7340480, at

                                  21   *2 (W.D. Wash. Dec. 22, 2014) (citations omitted).

                                  22       B. Application of the Notice-Stage Standard to this Case
                                  23           Plaintiffs argue that they are similarly situated to putative collective action members

                                  24   because both Plaintiffs and the putative collective action: “(1) share the same job title, (2) perform

                                  25   similar work duties, and (3) were subject to the same company-wide exemption policies.” Reply

                                  26   at 6. In response, Defendants argue that Plaintiffs’ motion should be denied because: (1) there is

                                  27
                                                                                           7
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 8 of 22




                                   1   not a “single ‘Field Supervisor’ job at IT Management Solutions”; (2) Plaintiffs are not similarly

                                   2   situated to each other, let alone to other putative collective action members; and (3) beginning in

                                   3   the summer of 2018, IT Management Solutions required all of its employees to enter into binding

                                   4   arbitration agreements and a waiver of the right to bring collective actions. Opp’n at 1–2. The

                                   5   Court first addresses whether Plaintiffs have shown that Plaintiffs and putative collective action

                                   6   members were victims of a single common decision, policy, or plan. The Court then considers

                                   7   whether Plaintiffs have shown that Plaintiffs and putative collective action members shared

                                   8   similar job duties. Finally, the Court considers Defendants’ further arguments in opposition to the

                                   9   motion.

                                  10          1. Evidence of a Single Decision, Policy, or Plan
                                  11          Having considered the Plaintiffs’ pleadings, declarations, and the record in this case, the

                                  12   Court finds that Plaintiffs have met the required burden to show that Plaintiffs and putative
Northern District of California
 United States District Court




                                  13   collective action members were victims of a single decision, policy, or plan. Here, that burden is

                                  14   met by “showing that Plaintiffs were subject to the same uniform classification of exempt status

                                  15   under FLSA.” Benedict, 2014 WL 487135 at *8; see also Kress, 263 F.R.D at 629. This burden is

                                  16   not difficult to meet, and only a “handful of declarations may suffice.” Rivera v. Saul Chevrolet,

                                  17   Inc., 2017 WL 3267540, at *7 (N.D. Cal. July 31, 2017); see also Gilbert v. Citigroup, Inc., 2009

                                  18   WL 424320, at *2 (N.D. Cal. Feb. 18, 2009) (burden met based on five declarations); and Escobar

                                  19   v. Whiteside Constr. Corp., 2008 WL 3915715, at *3–4 (N.D. Cal. Aug. 21, 2008) (burden met

                                  20   based on three declarations from plaintiffs).

                                  21          Plaintiffs allege that “Defendants’ policy of misclassifying the Field Engineers as exempt

                                  22   from overtime pay was a single company-wide policy and plan that applied equally to all Class

                                  23   Members.” Mot. at 5. In support of this allegation, Plaintiffs have submitted seven declarations

                                  24   from current and former Field Engineers, including both named Plaintiffs and opt-in Plaintiffs.

                                  25   Plaintiffs have submitted declarations from the three named Plaintiffs. ECF No. 30-1 (“Andy

                                  26   Herrera Decl.”); ECF No. 30-5 (“Gonzales Decl.”); and ECF No. 30-7 (“Luis Herrera Decl.”).

                                  27
                                                                                         8
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                          Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 9 of 22




                                   1   Plaintiffs have also submitted declarations from four opt-in Plaintiffs. ECF No. 30-2 (“Zelaya

                                   2   Decl.”); ECF No. 30-3 (“Maser Decl.”); ECF No. 30-4 (“Santos Herrera Decl.”); and ECF No. 30-

                                   3   6 (“Barthelemy Decl.”).

                                   4          Defendants challenge the declarations of Juan Gonzales and Christopher Barthelemy on

                                   5   the ground that they are former plaintiffs in this case who dismissed their claims prior to this

                                   6   motion. As such, Defendants argue, whether they are similarly situated to Plaintiffs and putative

                                   7   collective action members is irrelevant. Opp’n at 8. Because the Court does not rely on these

                                   8   declarations, and their relevance to this motion is in dispute, the Court does not consider them for

                                   9   the purpose of deciding this motion. The Court therefore relies on the five remaining declarations

                                  10   to decide the instant motion. The five relevant declarants are Andy Herrera, Luis Herrera, Alex

                                  11   Zelaya, Robert Maser, and Santos Herrera.

                                  12          Each declarant describes being “paid a salary by EOS.” See, e.g., Andy Herrera Decl. at ¶
Northern District of California
 United States District Court




                                  13   4. Each declarant also states that they were “misclassified as exempt from overtime,” and “when I

                                  14   worked more than 40 hours, I was not paid any additional money for overtime pay.” Id. at ¶ 10–

                                  15   11. Thus, Plaintiffs have provided five declarations alleging that former salaried Field Engineers

                                  16   were misclassified as exempt from overtime pay by Defendants. Plaintiffs also point to

                                  17   Defendants’ Answer, where Defendants state that “Defendant [EOS IT Management Solutions]

                                  18   admits that Plaintiffs were classified as exempt from overtime and paid consistent with that

                                  19   classification.” Answer at 9.

                                  20          Plaintiffs have also provided evidence that the policy of classifying Field Engineers as

                                  21   exempt from overtime pay was not limited to named Plaintiffs and other opt-in Plaintiffs in this

                                  22   case. Each of the five declarations alleges that “I am aware that other Field Engineers were paid

                                  23   the same as me and were also misclassified as exempt from overtime,” and that “I have personal

                                  24   knowledge that other Field Engineers were paid a salary without overtime pay.” See, e.g., Andy

                                  25   Herrera Decl. at ¶ 11. Beyond these declarations, Plaintiffs point to Defendants’ Answer, which

                                  26   states that “[a]s to Defendant IT Management, admitted [sic] that Plaintiffs and those similarly

                                  27
                                                                                         9
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 10 of 22




                                   1   situated were classified as exempt from overtime.” Answer at 9.

                                   2          On the basis of these allegations, Plaintiffs assert that Defendants have uniformly

                                   3   misclassified the putative collective action members as exempt from overtime pay. Moreover,

                                   4   Plaintiffs argue, and the Court agrees, that Defendants do not challenge Plaintiffs’ allegation that

                                   5   Plaintiffs and the putative collective action members were subject to a uniform policy of

                                   6   misclassification. Having considered Plaintiffs’ pleadings and declarations, the Court finds that

                                   7   under the “fairly lenient” notice-stage standard, Plaintiffs have made the required “modest factual

                                   8   showing” that Plaintiffs and putative collective action members were the victims of a single

                                   9   decision, policy, or plan. Coates, 2015 WL 8477918 at *10 (quoting Myers, 624 F.3d at 555).

                                  10          2. Evidence of Similar Job Duties
                                  11          Having determined that Plaintiffs and putative collective action members were subject to a

                                  12   single decision, policy, or plan, the Court now considers whether Plaintiffs have provided “further
Northern District of California
 United States District Court




                                  13   allegations or evidence indicating that prospective class members share similar job duties.” Kress,

                                  14   263 F.R.D. at 629. “Some courts have also emphasized whether plaintiffs can show that they and

                                  15   the putative class members fell under similar compensation schemes.” Wilson, 2014 WL 7340480

                                  16   at *2; In re Wells Fargo Home Mortg. Overtime Pay Litig., 527 F.Supp.2d 1053, 1071 (N.D. Cal.

                                  17   2007). Plaintiffs here assert that Plaintiffs and putative collective action members shared similar

                                  18   job duties. Mot. at 3–5. In support of this assertion, Plaintiffs offer allegations in their complaint

                                  19   and motion, five declarations from former employees, and several supporting documents.

                                  20          Plaintiffs allege that as Field Engineers, “Plaintiffs and Class Members . . . conducted

                                  21   installations of IT and audiovisual equipment.” Compl. at ¶ 54. This work involved “install[ing]

                                  22   70-inch television screens, set[ting] up large tables, install[ing] digital telephones, and mount[ing]

                                  23   televisions on walls.” Mot. at 3. Plaintiffs and purported collective action members also

                                  24   conducted other physical labor, such as “carr[ying] cables to connect equipment” and

                                  25   “measur[ing] the size of rooms in office buildings.” Id. at 4. Once an installation was complete,

                                  26   Plaintiffs and purported collective action members were also “required to clean offices as part of

                                  27
                                                                                         10
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 11 of 22




                                   1   their work,” which “involved sweeping floors and picking up trash.” Id.

                                   2          The five declarations that Plaintiffs have submitted mirror closely this description of the

                                   3   job duties alleged in the complaint and motion. Each of the declarations states that the declarant

                                   4   was employed as a “‘Field Engineer’ for EOS,” and that their job title was also referred to by

                                   5   Defendants as “Audio Visual & Telepresence Engineer” and “AV Field Technician” at different

                                   6   points in time. See, e.g., Andy Herrera Decl. at ¶ 3. As a Field Engineer, the employee’s “primary

                                   7   duty was to perform manual labor tasks installing audio visual, teleconferencing, and IT

                                   8   equipment in office buildings.” Id. at ¶ 5. The declarations go on to recount the various job duties

                                   9   of a Field Engineer. The declarations also each state that “I worked with other Field Engineers

                                  10   and I know that my job duties were the same as the other Field Engineers.” Id. at ¶ 10.

                                  11          Plaintiffs also offer documents to support the assertion that Plaintiffs and putative

                                  12   collective action members shared the same job duties. First, Plaintiffs have submitted a copy of
Northern District of California
 United States District Court




                                  13   the job description for the Field Engineer position that was produced in discovery by Defendants.

                                  14   The exhibit is a job description for an “Audio Visual Field Engineer,” which is also referred to

                                  15   throughout the job description as a “Specialized Audio Visual & Telepresence Collaboration

                                  16   Engineer.” ECF No. 30-8, Ex. 8-A at 1. The document lists many of the same job duties

                                  17   described by Plaintiffs in their declarations. The location for the job is described as “United

                                  18   States.” Id. Plaintiffs argue that this demonstrates that the Field Engineer role involved the same

                                  19   job duties for Plaintiffs and putative collective action members across the country. Plaintiffs also

                                  20   submit an archived copy of the EOS IT Solutions website, which describes, in generic terms, the

                                  21   services offered by the company, including “AV Installations” by “[o]ur certified installation

                                  22   engineers.” ECF No. 30-8, Ex. 8-B at 2.

                                  23          Plaintiffs also provide allegations and some evidence to show that “they and the putative

                                  24   class members fell under similar compensation schemes.” Wilson, 2014 WL 7340480 at *2.

                                  25   Plaintiffs allege that Plaintiffs and putative collective action members “shared the same . . . pay

                                  26   structure.” Mot. at 2. Plaintiffs have provided some evidence to substantiate this allegation. For

                                  27
                                                                                         11
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 12 of 22




                                   1   example, each of the five declarations from former Field Engineers states that “I was paid a salary

                                   2   by EOS” and “I am aware that other Field Engineers were paid the same as me and were also

                                   3   misclassified as exempt from overtime.” See, e.g., Andy Herrera Decl. at ¶ 3, 11.

                                   4          Moreover, four of the five declarations have attached email exhibits that appear to be a job

                                   5   offer from EOS IT Solutions, which includes salary details. Opt-in Plaintiff Robert Maser’s email

                                   6   exhibit states that he was offered “the full time position of a Jr. AV Field Engineer” with a salary

                                   7   of “$35,000 per year with an additional average reimbursement of $10,000 for per diem.” ECF

                                   8   No. 30-3-A at 4. Opt-in Plaintiff Santos Herrera’s email exhibit states that he was offered “the full

                                   9   time position of Telepresence Field Engineer” with a salary of “$35,000 per year with an

                                  10   additional $9,000 per diem.” ECF No. 30-4-A at 4. Named Plaintiff Andy Herrera’s email exhibit

                                  11   states that he was offered “the full time position of Junior Telepresence Field Engineer” with a

                                  12   salary of “$35,000 per year with an additional average reimbursement of $10,000 for per diem.”
Northern District of California
 United States District Court




                                  13   ECF No. 30-1-A at 4. Finally, opt-in Plaintiff Alex Zelaya’s email exhibit states that he was

                                  14   offered “the full time position of Junior Telepresence Field Engineer” with a salary of “$38,000

                                  15   per year with an additional $10,000 per diem rate.” ECF No. 30-2-A at 4.

                                  16          Taken together, Plaintiffs argue that their pleadings, declarations, and attached exhibits are

                                  17   sufficient to meet the lenient notice-stage standard to show that Plaintiffs and the putative

                                  18   collective action shared similar job duties and a similar compensation structure. Mot. at 5.

                                  19          Defendants argue that Plaintiffs have not met this relatively modest burden for two

                                  20   reasons. First, Defendants argue that Plaintiffs have offered only “generalized claims” and

                                  21   “general allegations.” Opp’n at 4. Second, Defendants argue that although Plaintiffs seek to

                                  22   conditionally certify a conditional collective action of “Field Engineers,” that job does not exist,

                                  23   and Defendants instead employ “at least 5 types of Telepresence Engineers, who perform various,

                                  24   yet distinctive engineering-related duties.” Id. at 5.

                                  25          First, the Court does not agree that Plaintiffs have offered only generalized claims and

                                  26   allegations. Plaintiffs may have offered only modest support for their allegations, but that is

                                  27
                                                                                         12
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 13 of 22




                                   1   appropriate at the notice stage of a collective action, where only a “modest factual showing” is

                                   2   necessary to meet the burden required to conditionally certify a collective action. Coates, 2015

                                   3   WL 8477918 at *10; see also Morton, 2007 WL 1113999 at *2 (describing plaintiffs’ burden as

                                   4   “not heavy” and requiring plaintiffs to merely show a “reasonable basis for their claim of class-

                                   5   wide” conduct). A modest burden is appropriate at this stage because discovery has not yet been

                                   6   completed. Once discovery is complete, the party opposing conditional collective action

                                   7   certification may move to decertify the collective action. Leuthold, 224 F.R.D. at 467. The Court

                                   8   will then “determine[] the propriety and scope of the collective action using a stricter

                                   9   standard.” Stanfield, 2006 WL 3190527 at *2.

                                  10           Moreover, Plaintiffs have provided more than generalized claims and allegations.

                                  11   Plaintiffs have provided five declarations from former Field Engineers attesting to the nature of

                                  12   their job duties and compensation. Although these declarations are repetitive and uniform, they
Northern District of California
 United States District Court




                                  13   support Plaintiffs’ allegations. District courts in this circuit have conditionally certified collective

                                  14   actions based on five or fewer declarations in a number of cases. See, e.g., Saleh v. Valbin Corp.,

                                  15   297 F.Supp.3d 1025, 1038 (N.D. Cal. 2017) (finding burden met based on declarations from

                                  16   plaintiff and two other individuals); Gilbert, 2009 WL 424320 at *2 (finding burden met based on

                                  17   declarations from plaintiff and four other individuals); and Escobar, 2008 WL 3915715 at *3–4

                                  18   (finding burden met based on declarations from three plaintiffs). Furthermore, Plaintiffs have

                                  19   offered documents that corroborate these declarations, including job offer letters with salary

                                  20   details and a job description provided by Defendants that outlines the duties conducted by Field

                                  21   Engineers. At this initial stage, the Court finds that Plaintiffs’ pleadings and supporting evidence

                                  22   are sufficient to meet the “lenient” burden required to demonstrate that Plaintiffs and putative

                                  23   collective action members shared similar job duties and a similar compensation scheme. See

                                  24   Adams v. Inter-Con Sec. Sys., Inc., 242 F.R.D. 530, 536 (N.D. Cal. 2007) (noting that the standard

                                  25   for conditional certification at the notice stage is “lenient”).

                                  26           Defendants next argue that Plaintiffs have not met the required burden to show that

                                  27
                                                                                          13
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 14 of 22




                                   1   Plaintiffs and putative collective action members shared similar job duties because Defendants

                                   2   actually employ five different kinds of Telepresence Engineers, each of whom “perform various,

                                   3   yet distinctive engineering-related duties.” Id. at 5. To substantiate this argument, Defendants

                                   4   submit a declaration from Patrick Downey, who is employed as a Global Account Manager at

                                   5   EOS IT Management Solutions. See ECF No. 31-1 (“Downey Decl.”). The Downey Declaration

                                   6   states that “IT Management Solutions does not employ only one type of Telepresence Engineer.

                                   7   Instead, there are five different categories of employees that perform various, yet distinctive

                                   8   engineering-related duties.” Id. at ¶ 6. Furthermore, the declaration states that of the named

                                   9   Plaintiffs, “most, but not all, were considered ‘Intermediate Lead’ or ‘Lead’ Telepresence

                                  10   Engineers by the Company, and held themselves out to third parties as ‘Leads.’” Id. at ¶ 7.

                                  11   Defendants therefore argue that “Plaintiffs improperly seek to merge multiple groups of engineers

                                  12   who cannot logically be similarly situated.” Opp’n at 6.
Northern District of California
 United States District Court




                                  13           Defendants’ argument lacks merit for two reasons. First, Defendants have failed to include

                                  14   any company documents that outline the job titles in the company or explain the various duties of

                                  15   the Telepresence Engineers. Instead, the only evidence the Court has before it is the job

                                  16   description produced in discovery by Defendants and submitted by Plaintiffs. As such, this

                                  17   dispute regarding the nature of the Field Engineer job title becomes a battle of declarations

                                  18   between the two parties. Courts in this circuit have routinely granted conditional certification

                                  19   even where Defendants produce competing declarations challenging Plaintiffs’ allegations. This is

                                  20   because competing declarations at this stage create a “he-said-she-said situation,” and therefore

                                  21   although “[i]t may be true that the [defendants’] evidence will later negate [the plaintiffs’] claims,

                                  22   that should not bar conditional certification at the first stage. Escobar, 2008 WL 3915715 at *4;

                                  23   see also Harris v. Vector Mktg. Corp., 716 F.Supp.2d 835, 838 (N.D. Cal. 2010) (finding that the

                                  24   “fact that a defendant submits competing declarations will not as a general rule preclude

                                  25   conditional certification.”).

                                  26           Second, even if the Court were to conclude that Plaintiffs and putative collective action

                                  27
                                                                                         14
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 15 of 22




                                   1   members held multiple job titles, that fact alone would not bar conditional certification because

                                   2   “courts often conditionally certify collective actions that include multiple job types and titles.”

                                   3   Saleh, 297 F.Supp.3d at 1034 (conditionally certifying collective action that comprised three job

                                   4   descriptions); see also Coates, 2015 WL 8477918 at *13 (conditionally certifying collective action

                                   5   that included eleven job titles); and Wellens, 2014 2126877 at *6 (conditionally certifying

                                   6   collective action that included six job titles).

                                   7           The dispositive question is therefore not whether there are multiple job titles, but whether

                                   8   the various jobs were similarly situated, such that Defendants’ policies applied similarly to each of

                                   9   the putative collective action members. Here, Defendants have not sufficiently argued that the

                                  10   difference in job titles resulted in a different application of Defendants’ policies regarding

                                  11   classification of exempt status. See Saleh, 297 F.Supp.3d at 1034 (noting that difference in job

                                  12   classification did not necessarily result in different application of defendants’ policies).
Northern District of California
 United States District Court




                                  13   Defendants do allege that there is a distinction between “Junior Field Engineers” and “Lead

                                  14   engineers,” and that “Leads” are responsible for tasks such as managing their assigned team,

                                  15   supervising team members, and preparing job reports. Opp’n at 5. Junior Field Engineers, by

                                  16   contrast, allegedly have less experience and “more limited decision-making responsibilities.” Id.

                                  17   Crucially, however, Defendants fail to demonstrate why these differences sufficiently undermine

                                  18   Plaintiffs’ argument that Plaintiffs and putative collective action members shared similar job

                                  19   duties and compensation structures. Defendants do not deny that both Junior and Lead Field

                                  20   Engineers share the core job function of installing IT equipment at client offices, and that the

                                  21   principle elements of the job are a set of manual tasks associated with the installation process. Nor

                                  22   do Defendants deny that Junior and Lead Field Engineers were compensated similarly.

                                  23           Thus, to the extent that some percentage of the putative collective action were employed as

                                  24   “Lead” Field Engineers rather than “Junior” Field Engineers, this distinction is not sufficient to

                                  25   defeat conditional certification at the notice stage, given the overwhelming similarity in job duties

                                  26   that the two roles share. See Santiago v. Amdocs, Inc., 2011 WL 6372348, at *5 (N.D. Cal. Dec.

                                  27
                                                                                          15
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 16 of 22




                                   1   19, 2011) (finding burden met to conditionally certify collective action even where some declarant

                                   2   employees stated that they supervised or managed other employees half the time or less, whereas

                                   3   other declarants stated that they did not manage other employees at all). The Court therefore

                                   4   concludes that the fact that Plaintiffs and putative collective action members may have had

                                   5   different job titles does not defeat conditional certification at this stage.

                                   6       C. Defendants’ Further Arguments in Opposition to Conditional Certification
                                   7           Defendants offer three further arguments in opposition to Plaintiffs’ motion to

                                   8   conditionally certify a collective action. First, Defendants challenge the declarations and exhibits

                                   9   that Plaintiffs have offered in support of their motion. Second, Defendants argue that written

                                  10   employment agreements signed by some employees mean that those employees are not “similarly

                                  11   situated” to Plaintiffs and other putative collective action members. Finally, Defendants challenge

                                  12   the nationwide scope of the collective action.
Northern District of California
 United States District Court




                                  13           First, Defendants allege various deficiencies with Plaintiffs’ declarations and exhibits.

                                  14   Defendants argue that Plaintiffs’ declarations contain insufficient detail, are largely identical, and

                                  15   cannot speak to the current practices of “Field Engineers” at IT Management Solutions. Opp’n at

                                  16   7. The Court has already largely addressed these alleged deficiencies in the context of whether

                                  17   Plaintiffs have provided sufficient evidence to meet their burden to conditionally certify a

                                  18   collective action at the notice stage. The Court therefore merely restates that at the notice stage,

                                  19   the standard for conditional certification is “lenient,” and the Court’s task is to evaluate whether

                                  20   Plaintiffs have provided “some factual basis beyond the mere averments in their complaint for the

                                  21   class allegations.” Monplaisir, 2019 WL 3577162 at *2 (quoting Adams, 242 F.R.D. at 535).

                                  22   Plaintiffs have met that lenient standard here.

                                  23           Second, Defendants argue that Plaintiffs are not “similarly situated” to putative collective

                                  24   action members who were hired by IT Management Solutions beginning in the summer of 2018,

                                  25   because those employees entered into written employment agreements that bind the parties to

                                  26   arbitrate the claims at issue in this case. Opp’n at 9. These employment agreements, Defendants

                                  27
                                                                                           16
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 17 of 22




                                   1   allege, are governed by Texas law and apply to all “Field Engineers” employed since September

                                   2   2018. Defendants therefore argue that if the Court conditionally certifies a collective action, the

                                   3   Court should exclude all Field Engineers who were employed after September 2018, because those

                                   4   individuals cannot ultimately participate in this case. Opp’n at 10.

                                   5          Although it may be true that these individuals will ultimately be unable to participate in

                                   6   this case, the Court finds that it is not appropriate to exclude potential opt-in members from the

                                   7   conditionally certified collective action at the notice stage. This is because the focus of the

                                   8   Court’s inquiry at the notice stage is on whether there is a common policy or plan that connects

                                   9   the claims of the putative collective action. “[A]n arbitration agreement goes to Defendants’

                                  10   defenses, not the common policy,” and therefore “the enforceability of the arbitration agreements

                                  11   is better reserved for the step two determination, not step one.” Conde v. Open Door Marketing,

                                  12   LLC, 223 F.Supp.3d 949, 969 (N.D. Cal. 2017). For this reason, courts in this district routinely
Northern District of California
 United States District Court




                                  13   conditionally certify collective actions despite defendants’ assertion that arbitration agreements

                                  14   bar members of the putative collective action from participating in the case. See id. at 968–9

                                  15   (conditionally certifying collective action despite Defendants’ argument that some members were

                                  16   barred by arbitration agreements); Deatrick v. Securitas Security Services USA, Inc., 2014 WL.

                                  17   5358723, at *4 (N.D. Cal. Oct. 20, 2014) (same); and Saravia v. Dynamex, Inc., 310 F.R.D. 412,

                                  18   424 (N.D. Cal. 2015) (same).

                                  19          In response, Defendants point the Court to the Fifth Circuit’s recent decision in In re

                                  20   JPMorgan Chase & Co., in which the court held that district courts should refrain from sending

                                  21   notice of a collective action to potential opt-in plaintiffs barred by valid arbitration agreements.

                                  22   916 F.3d 494, 502 (5th Cir. 2019). However, the Ninth Circuit has not yet followed the Fifth

                                  23   Circuit’s decision in In re JPMorgan Chase & Co., and district courts in this circuit have

                                  24   continued to send notice of a pending collective action to potential members who may ultimately

                                  25   be unable to join the action because of a valid arbitration agreement. See, e.g., Monplaisir, 2019

                                  26   WL 3577162 at *3 (declining to follow In re JPMorgan Chase & Co. and leaving the question of

                                  27
                                                                                         17
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 18 of 22




                                   1   binding arbitration agreements to step two); Gonzales v. Diamond Resorts Int’l Mktg., Inc., 2019

                                   2   WL 3430770, at *5 (D. Nev. July 29, 2019) (leaving the enforceability of arbitration agreements

                                   3   to step two). Accordingly, the Court finds that Defendants’ assertion that some members of the

                                   4   putative collective action may ultimately be barred from joining this case by arbitration

                                   5   agreements does not prevent the Court from conditionally certifying a collective action at the

                                   6   notice stage and sending notice to all putative collective action members.

                                   7           Lastly, Defendants argue that if the Court does conditionally certify a collective action, the

                                   8   collective action should be limited to the five states in which named Plaintiffs worked (California,

                                   9   Texas, New York, New Mexico, and Pennsylvania), rather than a nationwide collective action.

                                  10   Opp’n at 6 fn. 6. To support this argument, Defendants point to two district court cases from the

                                  11   Eastern District of New York, in which the court limited the scope of the proposed nationwide

                                  12   collective action after finding that Plaintiffs had provided insufficient support. See Meo v. Lane
Northern District of California
 United States District Court




                                  13   Bryant, Inc., 2019 WL 5157024, at *9–10 (E.D.N.Y. Sept. 30, 2019) (finding a sufficient basis to

                                  14   conditionally certify a collective action with respect to six states, but not as to the full 47 states

                                  15   where defendants’ stores were located); Ahmed v. T.J. Maxx Corp., 2013 WL 2649544, at *13

                                  16   (E.D.N.Y. June 8, 2013) (conditional certification of a nationwide collective action, including all

                                  17   4000 of defendants’ stores, was not warranted on the basis of deposition testimony and affidavits

                                  18   from a small number of employees in New York, Connecticut, and Arkansas).

                                  19           In support of a nationwide collective action, Plaintiffs have provided declarations from

                                  20   former Field Engineers who worked in five different states, which are located across the country.

                                  21   Plaintiffs have also submitted the job description for “Audio Visual Field Engineer” that

                                  22   Defendants produced in discovery, which states that the job location is “United States.” This

                                  23   evidence, although limited, is similar to what other courts in this district have required at the

                                  24   notice stage to conditionally certify a nationwide collective action. For example, in Monplaisir v.

                                  25   Integrated Tech Group, the court found that nine declarations from technicians working in various

                                  26   states were sufficient “to indicate a nationwide common policy or practice.” 2019 WL 3577162 at

                                  27
                                                                                          18
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 19 of 22




                                   1   *3; see also Gilbert, 2009 WL 424320 at *5 (finding that five declarations from employees in

                                   2   California, in addition to a supporting document, were sufficient to conditionally certify a

                                   3   nationwide collective action). Accordingly, the Court finds that it would not be appropriate to

                                   4   limit the collective action to only the five states in which Plaintiffs have worked.

                                   5   IV.    PROPOSED NOTICE AND OPT-IN FORM
                                   6          The Supreme Court has held that employees need to receive “accurate and timely notice

                                   7   concerning the pendency of the collective action, so that they can make informed decisions about

                                   8   whether to participate” in the collective action. Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165,

                                   9   170 (1989). Here, Plaintiffs have provided a copy of their proposed Notice and opt-in form. ECF

                                  10   No. 30-10. Defendants challenge several aspects of the proposed Notice, which the Court

                                  11   addresses in turn.

                                  12          First, Defendants argue that they should not be required to produce birthdates for collective
Northern District of California
 United States District Court




                                  13   action members. Opp’n at 12. Plaintiffs reply that without birthdates, it will be impossible to

                                  14   distinguish between individuals with the same name. Reply at 21. Courts often require that

                                  15   Defendants provide private information to allow individuals with the same name to be

                                  16   distinguished from each other. See, e.g., Coates, 2015 WL 8477918 at *14 (requiring defendants

                                  17   to produce social security numbers to Plaintiffs’ counsel). The Court therefore orders Defendants

                                  18   to produce birthdates for collective action members.

                                  19          Second, Defendants argue that Plaintiffs do not need “all” telephone numbers and email

                                  20   addresses the company may have on file, just the “last known” email address and telephone

                                  21   number. Opp’n at 12. Plaintiffs reply that because collective action members may have changed

                                  22   telephone numbers and email addresses over time, more information is helpful to effectuate notice.

                                  23   Reply at 21. The Court agrees with Plaintiffs. It is not unusual for courts to require “all”

                                  24   telephone numbers and email addresses. See, e.g., Benedict, 2014 WL 587135 at *15 (requiring

                                  25   production of “all known” email addresses and telephone numbers).

                                  26          Third, Plaintiffs and Defendants now agree that Defendants shall have 15 days to provide

                                  27
                                                                                         19
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 20 of 22




                                   1   the required information to Plaintiffs’ counsel. Reply at 22.

                                   2          Forth, Defendants object to Plaintiffs’ request to hire a third-party administration company

                                   3   to issue the notice. Opp’n at 12. Plaintiffs argue in reply that a third-party administrator is

                                   4   necessary because “[t]he class list may be so numerous that a third party must be hired to assist

                                   5   Plaintiffs’ Counsel to ensure that the notice is distributed in a timely fashion.” Reply at 22.

                                   6   Courts in this district sometimes appoint a third-party administrator where there are privacy

                                   7   concerns raised by the parties, or where some other compelling reason justifies the extra expense.

                                   8   See Weeks v. Matrix Absence Management Inc., 2020 WL 6081500, at *4 (D. Ariz. Oct. 15, 2020)

                                   9   (declining to appoint a third-party administrator where there were no security concerns, or other

                                  10   compelling reasons, to do so); Ramirez v. Ghilotti Bros. Inc., 941 F.Supp.2d 1197, 1207 (N.D.

                                  11   Cal. 2013) (declining to appoint a requested third-party administrator because there was no

                                  12   persuasive reason “that plaintiffs’ counsel will violate their professional responsibilities.”). Here,
Northern District of California
 United States District Court




                                  13   Plaintiffs have not offered a compelling reason why a third-party administrator is necessary. The

                                  14   Court therefore declines Plaintiffs’ request.

                                  15          Defendants next challenge the language in the proposed Notice that reads: “Your decision

                                  16   not to join this case will not affect your right to bring a similar case on your own at a future time.

                                  17   However, claims under the Fair Labor Standards Act must be brought within two (2) years of the

                                  18   date the claim accrues, unless the employer’s violation of the law was ‘willful,’ in which case the

                                  19   claim must be brought within three (3) years.” ECF No. 30-10 at 2. Defendants argue that this

                                  20   language “purports to provide legal advice” that is “both unnecessary and superfluous.” Opp’n at

                                  21   12. Plaintiffs argue that this language “is not legal advice, but a statement of fact.” The Court

                                  22   agrees with Plaintiffs that the challenged language does not constitute legal advice.

                                  23          Finally, although Defendants do not challenge Plaintiffs’ adoption of a three-year period

                                  24   for their collective action notice, the Court addresses that issue briefly. FLSA claims for unpaid

                                  25   overtime compensation are generally subject to a two-year statute of limitations. See 29 U.S.C. §

                                  26   255(a). However, “a cause of action arising out of a willful violation may be commenced within

                                  27
                                                                                         20
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 21 of 22




                                   1   three years after the cause of action accrued.” Id. In the context of the FLSA, willful means “that

                                   2   the employer either knew or showed reckless disregard for the matter of whether its conduct was

                                   3   prohibited by the statute.” McLaughlin v. Richland Shoe Co., 486 U.S. 128, 134 (1988).

                                   4   Moreover, when plaintiffs allege willfulness on the part of Defendants, “[c]ourts routinely approve

                                   5   a three-year notice period.” Cohen v. Gerson Lehrman Grp., Inc., 686 F.Supp.2d 317, 331

                                   6   (S.D.N.Y. 2010).

                                   7          Plaintiffs have plausibly alleged willfulness under the lenient standard applied at the notice

                                   8   stage. See Saleh, 297 F.Supp.3d at 1035 (explaining that courts apply a more exacting standard of

                                   9   review at the second stage, and the collective action period can always be limited subsequently).

                                  10   Because Defendants do not challenge the three-year notice period, and the Plaintiffs have

                                  11   plausibly alleged willfulness on the part of Defendants, the three-year notice period is appropriate

                                  12   at this stage. However, the three-year notice period corresponds to the date the present action was
Northern District of California
 United States District Court




                                  13   filed, not the date that the Court decides the instant motion. Because the instant complaint was

                                  14   filed on February 11, 2020, the Court adopts February 11, 2017 as the relevant date for the

                                  15   collective action notice period.

                                  16   V.     CONCLUSION
                                  17          For the foregoing reasons, the Court GRANTS Plaintiffs’ motion for conditional FLSA

                                  18   collective action certification. The Court conditionally CERTIFIES the following collective

                                  19   action: “All current and former Field Engineers employed by Defendant EOS IT Management

                                  20   Solutions, Inc. and classified as exempt from overtime for at least one week between February 11,

                                  21   2017 and the present.”

                                  22          The Court orders Defendants to release, within fifteen days of the date of this Order, in

                                  23   Microsoft excel or comparable form, a collective action list to Plaintiffs’ counsel, including the

                                  24   names, dates of employment, all known addresses, all known phone numbers, dates of birth, and

                                  25   all known email addresses. Plaintiffs shall incorporate the aforementioned change into their

                                  26   proposed Notice and will send the Notice and opt-in form to all individuals on the collective

                                  27
                                                                                        21
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
                                         Case 5:20-cv-01093-LHK Document 42 Filed 12/14/20 Page 22 of 22




                                   1   action list via first-class mail, email, and text message within seven days of receipt by Plaintiffs of

                                   2   the contact information from Defendants. Potential opt-ins shall be permitted to file consent to

                                   3   join forms until 60 days after the mailing of the Notice. A consent to join form may be completed

                                   4   online, so long as the online form provides a means by which the potential plaintiff signifies his or

                                   5   her assent to the statements listed on the form comparable to a signature, such as by checking a

                                   6   box on a web page. Plaintiffs shall bear the full cost of the Notice and opt-in forms.

                                   7
                                   8   IT IS SO ORDERED.

                                   9
                                  10   Dated: December 14, 2020

                                  11                                                     ______________________________________
                                                                                         LUCY H. KOH
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13
                                  14

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                                                                         22
                                  28   Case No. 20-CV-01093-LHK
                                       ORDER GRANTING PLAINTIFFS’ MOTION FOR CONDITIONAL COLLECTIVE ACTION CERTIFICATION
                                       UNDER SECTION 216(B)
